DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 6/30/2021 in which claims 1, 3, 5, 11 have been amended. Claims 7-8 are cancelled. Claim 12 has been added. Currently claims 1-6 and 9-12 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim 12 recites newly added limitations drawn to an oxygen liberation device. This device contains a heating element “selectively activated to heat the solid oxygen sequestration compound in response to the oxygen generation signal based on the amount of oxygen measured by the oxygen sensor such that a steady amount of oxygen is produced by the oxygen supply module”  There is no support for this in applicant’s disclosure. Page 19 of applicant’s disclosure states “For example, in an arrangement where one or more sensors detects the presence of an airborne toxin that the engaged filters are incapable of filtering, the processor 104 causes the one or more control valves to operate and provide stored oxygen to the user”. Page 20 states “In an alternative arrangement the sequestration compound is Tetramethylammonium ozonide ((CH3)4NO3). In a particular configuration, one or more oxygen releasing devices are configured to induce the oxygen sequestration compound to release oxygen. For instance, the air purifier device includes one or more addressable or controllable heating elements are configured to heat the oxygen sequestration compound until oxygen is released from the compound. In a particular configuration, the oxygen sequestration is connectable to the common power and air interface. Here, the processor 104 mediates the functioning of the heating elements to maintain a steady stream of generated uncontaminated oxygen. For example, the oxygen repository module also includes temperature sensors, backup power supplies, oxygen sensors, and one or more integrated control processors configured to communicate with the processor 105.” It appears the oxygen liberation device is activated by detecting toxins, not oxygen. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “oxygen liberation device” in claim 11, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It appears that “oxygen liberation device” may be “a heating element”, which in turn makes the claim unclear because a heating element is recited as part 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 
Claim 11 recites both “an oxygen generation signal” and “a value corresponding to a presence of a toxin”. It is unclear if the signal and value are related. According to applicant’s disclosure, it appears they are the same signal/value. 
Claims 9, 10, and 12 are rejected due to their dependency on claim 11. The examiner notes that claim 12 provides enough structure to the oxygen liberation device to not invoke 112f.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
-air supply module
-oxygen liberation device
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (US 2013/0037027 A1) in view of Pagan (EP 0856328 A2) in further view of Wollbeck (US 5,032,269) in further view of Guy (US 3,822,698)
	Regarding claims 1-2, Schuller discloses:
A portable air purification apparatus (see figure 1) comprising: 
An air supply module (103) configured to provide a stream of compressed air [0031]; 
a facial mask (109); and 
an air supply conduit (105, 107), where the air supply conduit comprises at least two integrated membrane filter devices (105) ([0031] indicates they can be stacked), wherein each of the at least two integrated membrane filter devices including: 
-a first interface (which interfaces with 103) and a second interface (which interfaces with 107), the first interface configured to be selectively engageable to one of the air supply module (as shown in figure 1) or a second interface of another integrated membrane filter device, and the second interface configured to be directly engageable to one of a port on the facial mask or a first interface of another integrated membrane filter device (Schuller does indicate that the filter modules (105) can be stacked [0035] and can have different filtration properties [0035])
-the housing disposed between the first and second interfaces (see figure 1), the housing enclosing one or more filtering materials suitable for filtering one or more contaminants form the stream of compressed air [0031].  
Schuller further discloses that the filter module 105 can be any type of filter [0032] but does not explicitly state that the filter is a membrane filter device, 
	However, Wollbeck teaches a membrane filter device (hollow fiber module with membrane cover as shown in figure 4; col. 4, lines 51-56) utilized as a filtering module, wherein each filtering module are comprised of one or more membrane filtering fibers (col. 4, lines 51-56), the filtering fibers having an exterior and interior surface (hollow fibers have hollow interior surface and the exterior is shown for example in figure 4), the interior surface defining a central lumen running the length of the fiber (the hollow part of each fiber is the central lumen).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuller wherein each filtering module are comprised of one or more membrane filtering fibers, the filtering fibers having an exterior and interior surface, the interior surface defining a central lumen running the length of the fiber as taught by Wollbeck for the benefit of an increased filter area per volume (col. 2, lines 59-62) and requiring less space (col. 2, lines 1-2).

Schuller discloses the housing disposed over the exterior of the filtering material (since the filtering material is within the housing), but does not explicitly state wherein the housing between the first and second interface of the first and the second of the at least two integrated membrane filter devices is an air impermeable flexible housing for containing the filtering material.

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuller to include an air impermeable flexible housing for containing the filtering material as taught by Pagan for the benefit of increasing portability by making module 105 of Schuller a flexible hose like structure as disclosed in Pagan.
	 While Schuller as modified doesn’t explicitly disclose that the membrane filter fiber pore sizes are different wherein one pore size is smaller than the other, Schuller does indicate that the filter modules (105) can be stacked [0035] and can have different filtration properties [0035]. 
	Guy teaches that it is known to choose filtration pore sizes in order to filter out the offending particles the user wishes to avoid (col. 5, lines 5-20). In summary pore sizes are chosen for different filtration properties
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuller wherein the membrane filter fiber pore sizes are different and one size is smaller than the other in order to achieve desired filtration properties for each filter. 

Regarding claim 4, as modified Schuller discloses the claimed invention as set forth for claim 2 above. Wollbeck further discloses wherein each end of the one or more membrane filtering fibers of one of the at least two integrated membrane filter device is in communication with the first interface (at 2) such that at least a portion of the air stream of compressed air is directed into the central lumen of the one or more membrane filter fibers (figure 6; col. 1, lines 30-34). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (US 2013/0037027 A1) in view of Pagan (EP 0856328 A2) in further view of Wollbeck (US 5,032,269) in further view of Armstrong et al. (US 2011/0247620 A1).
Regarding claim 3, as modified Schuller discloses the claimed invention as set forth for claim 1 above, but does not explicitly disclose the apparatus further comprising one or more processors and a plurality of environmental sensors, each of the plurality of environmental sensors configured to communicate with the one or more processors, wherein the one or more processors are configured execute code that enables the one or more processors to monitor in real-time at least one of an internal pressure or a contaminant concentration level of the at least two integrated membrane filter devices.
	However, Armstrong teaches a delivery device (figure 1) wherein it comprises a plurality of environmental sensors (158), each of the plurality of environmental sensors configured to communicate with the one or more processors [0380], wherein the one or more processors configured with execute code [0036] 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuller wherein the apparatus further comprising one or more processors and a plurality of environmental sensors, each of the plurality of environmental sensors configured to communicate with the one or more processors, wherein the one or more processors are configured execute code that enables the one or more processors to monitor in real-time at least one of an internal pressure or a contaminant concentration level of the at least two integrated membrane filter devices as taught by Armstrong for the benefit of ensuring an appropriate delivery of air to the user [0380] [0389]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (US 2013/0037027 A1) in view of Pagan (EP 0856328 A2) in further view of Wollbeck (US 5,032,269) in further view of Holever (US 4,240,417)
Regarding claim 5, as modified Schuller discloses the claimed invention as set forth for claim 4 above. Schuller does not explicitly state wherein the first and second interface of one of the at least two integrated membrane filter device are further configured with a securing valve automatically engagable upon decoupling the first interface from the air supply module and the second interface from the port of the 
	However, Holever teaches that it is known to include a securing valve (28) that automatically closes upon decoupling two components (col. 3, lines 39-58).
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Schuller wherein the first and second interface of one of the at least two integrated membrane filter device are further configured with a securing valve automatically engagable upon decoupling the first interface from the air supply module and the second interface from the face mask as taught by Holever for the purpose of preventing contamination of the filter module when it is not in use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (US 2013/0037027 A1) in view of Pagan (EP 0856328 A2) in further view of Wollbeck (US 5,032,269) in further view of Appelt et al. (US 2005/0001728 A1).
Regarding claim 6, as modified Schuller discloses the claimed invention as set forth for claim 1 above. Schuller does not explicitly disclose further comprising a plurality of air quality sensors integral to the mask and configured to detect one or more of a pre-determined plurality of contaminants and configured to communicate with the one or more processors; the one or more processors configured to execute code residing therein; and at least one selectable activation state filtering module integral to the portable air purification device wherein upon detecting one of a pre-determined plurality of air contaminants, the sensors are configured to send a 
	However, Appelt teaches that it is known for a plurality of air quality sensors [0072] integral to the mask [0016] configured to detect one or more of a pre-determined plurality of air contaminants [0072] and configured to communicate with the one or more processors [0015], the one or more processors configured to execute code residing therein (this is an inherent property of processors; their purpose is to execute code); wherein upon detecting one of a pre-determined plurality of air contaminants, the sensors are configured to send a signal to{00297/005457-USO/spec. 11 26Docket No. 00297/005457-USO the processor [0015]; wherein upon receipt of the signal by the processor, the processor is configured to change an activation state of one or more selectable activation state filtering modules [0072]-[0074].
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuller wherein the apparatus further comprises a plurality of air quality sensors integral to the mask and configured to detect one or more of a pre-determine plurality of contaminants and configured to communicate with the one or more processors the one or more processors configured to execute code residing therein; and at least one selectable activation state filtering module integral to the portable air purification device wherein upon detecting one of a pre-determined plurality of air contaminants, the sensors are configured to send a signal to {00297/005457-USO/spec. 11 26Docket No. 00297/005457-USO the processor; wherein upon receipt of a signal by the processor, the one or more processors is configured to change an activation state of one or more selectable activation state . 

Response to Arguments
	Applicant’s representative asserts that Schuller does not teach a direct coupling of the modular flexible filter elements to a port on the face mask. The examiner notes that claim 1 does not require this functionality as it is listed as an alternative to interfacing with another integrated membrane filter device. 
	Applicant’s representative asserts that Pagan fails to teach using filtering fibers as the filtering medium within the flexible housing. The examiner notes that Pagan is not relied upon for teaching the filtering fibers, the prior art of Wollbeck is. The examiner notes that prior art was not applied for claim 11. The examiner recommends amending to make clear that the oxygen generation signal is sent as a result of a detection of a presence of a toxin that is unfilterable by any of the membrane devices. Further, applicant must add structure to the oxygen liberation device to not invoke 112f in claim 11. It appears these amendments would make the claims in condition for allowance, however, further search and consideration is needed upon receipt of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785